Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

Claim Objections
Claim 1, line 11, 11-12, 13, claim 20, line 11 is objected to because of the following informalities:  “the outlet” should be - - the outlet of each of the one or more gas passages- -.  Appropriate correction is required.
Claim 9, line 2; claim 28, line 2 is objected to because of the following informalities:  “a wall of the combustion chamber end” should be - -a third wall of a combustion chamber end- -.  Appropriate correction is required.
Claim 11, line 3; claim 29, line 3 is objected to because of the following informalities:  “the outlet of the gas passage” should be - -the outlet of each of the one or more gas passages- -.  Appropriate correction is required.
Claim 22, line 2 is objected to because of the following informalities:  “having diameter DH” should be - - having a diameter DH - -.  Appropriate correction is required.
Claim 27, line 2 is objected to because of the following informalities:  “the fuel nozzle collar” should be - - the collar- -.  Appropriate correction is required.

Claim 28, line 3 is objected to because of the following informalities:  “the fuel nozzle assembly” should be - -the collar- -.  Appropriate correction is required.
Claim 29, line 3 is objected to because of the following informalities:  “the surface” should be - -a surface- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, 20-25, 27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faitani et al (US 3498055).

    PNG
    media_image1.png
    166
    317
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    166
    317
    media_image1.png
    Greyscale


Annotated Figure 2 and 3 of Faitani et al (US 3498055)
Regarding claim 1, Faitani discloses a fuel nozzle assembly (Figure 2) comprising: 
a fuel nozzle (Annotated Figure 2; labeled nozzle) having a tip (Annotated Figure 2; labeled tip) for outputting a flow of fuel (The flow of fuel from Annotated Figure 2; labeled nozzle) in a combustion chamber (Figure 1; 4); 
a collar (Figure 2; 22) extending around the fuel nozzle about a central axis (Figure 1; 48) of the fuel nozzle, the fuel nozzle secured to a liner (Figure 1; 8) of the combustion chamber via the collar; 
an annular slot (The space between Annotated Figure 2; labeled tip and 22) radially between a first wall (Annotated Figure 2; labeled first wall) defined by the collar and a second peripheral wall (Annotated Figure 2; labeled second wall) defined by the fuel nozzle relative to the central axis, the first wall and second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure 2; labeled open end) facing a combustor (The combustor of Figure 2) to a closed end (The end where the nozzle and collar contact) at an opposition end (The closed end is at an opposition end with respect to the open end) of the open end, a slot outlet (The opening defining Figure 2; 50) of the slot in fluid flow communication with the combustion chamber independently of the fuel nozzle (Without the fuel nozzle, the slot outlet is still in communication with the combustion chamber, so that it is independent of the fuel nozzle); 
one or more gas passages (Figure 2; 46) extending through the first wall, each of the one or more gas passages having an outlet (The outlet of Figure 2; 46) communicating with the annular slot, the outlet of each of the one or more gas passages directed toward the second peripheral wall, the outlet of each of the one or more gas passages located on the first wall spaced away from the closed end, the outlet of each of the one or more gas passages defining an exit flow axis (The exit flow axis which is coincident with the central axis of Figure 2; 46) intersecting the second peripheral wall.
Regarding claim 2, Faitani discloses the invention as claimed.
(The outlet of Figure 2; 46 is an aperture) opening into the slot, the apertures being distributed circumferentially around the first wall.
Regarding claim 3, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes an aperture (The outlet of Figure 2; 46 is an aperture) having a diameter DH (Annotated Figure 2; labeled diameter) which is between 50% of a distance (A distance between the first and second walls which is equal to the diameter) between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 4, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 80% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 5, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 100% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 6, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes at least two apertures (The top and right adjacent instances of Figure 3; 46) having a diameter DH, (Annotated Figure 3; labeled diameter) wherein a distance (The distance between the top and right adjacent instances of Figure 3; 46 along the outer surface of 22) between a first aperture (The top instance of Figure 3; 46) and a second aperture (The right adjacent instance of 46 with respect to the top instance of Figure 3; 46) closest to the first aperture is between DH and 20DH (The distance between the two apertures is greater than the diameter, but less than 20 times the diameter).
Regarding claim 8, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the fuel nozzle collar.
The claimed phrase “slidingly received” is being treated as a product-by-process limitation; that is made from sliding. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 11, Faitani discloses the invention as claimed.
Faitani further discloses wherein the outlet of each of the one or more gas passages has a sweep angle (The angle between Annotated Figure 3; labeled central axis and tangent) of less than 45° between a tangent  (There exists at least one tangent of a surface of the second wall that forms an angle of less than 45 degrees with the central axis of the gas passage.  One example is shown as Annotated Figure 3; labeled tangent) to a surface (The surface of the second wall) of the second wall and a central axis (Annotated Figure 3; labeled central axis) of the outlet of each of the one or more gas passages.
Regarding claim 20, Faitani discloses a gas turbine engine (Column 1, line 25-30) comprising: 
a combustion chamber (Figure 1; 4);
a fuel nozzle (Annotated Figure 2; labeled nozzle) having a tip (Annotated Figure 2; labeled tip) for outputting a flow of fuel (The flow of fuel from Annotated Figure 2; labeled nozzle) in the combustion chamber; 
a collar (Figure 2; 22) extending around the fuel nozzle about a central axis (Figure 1; 48) of the fuel nozzle, the fuel nozzle secured to a liner (Figure 1; 8) of the combustion chamber via the collar; 
a slot (The space between Annotated Figure 2; labeled tip and 22) radially between a first wall (Annotated Figure 2; labeled first wall) defined by the collar and a second peripheral wall (Annotated Figure 2; labeled second wall) defined by the fuel nozzle, the first wall and the second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure 2; labeled open end) to a closed end (The end where the nozzle and collar contact) of the slot, a slot outlet (The opening defining Figure 2; 50) of the slot in fluid flow communication with the combustion chamber independently of the fuel nozzle (Without the fuel nozzle, the slot outlet is still in communication with the combustion chamber, so that it is independent of the fuel nozzle); and 
one or more gas passages (Figure 2; 46) extending through the first wall, each gas passage having an outlet (The outlet of Figure 2; 46) into the slot, the outlet of each of the one or more gas passages having an exit flow axis (The exit flow axis which is coincident with the central axis of Figure 2; 46) directed against and intersecting the second wall and spaced away from the closed end.
Regarding claim 21, Faitani discloses the invention as claimed.
Faitani further discloses wherein each outlet of the one or more gas passages includes an aperture (The outlet of Figure 2; 46 is an aperture) opening into the slot, the apertures being distributed circumferentially around the first wall.
Regarding claim 22, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes an aperture (The outlet of Figure 2; 46 is an aperture) having a diameter DH (Annotated Figure 2; labeled diameter) which is between 50% of a distance (A distance between the first and second walls which is equal to the diameter) between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.)..
Regarding claim 23, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 80% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 24, Faitani discloses the invention as claimed.
Faitani further discloses wherein the diameter DH is between 100% of the distance between the first wall and second peripheral wall and 200% of the distance between the first wall and the second peripheral wall (At the left end of the slot, a distance between the first and second wall is less than the diameter.  At the open end of the slot, a distance between the first and second wall is greater than at least 150% of the diameter.   Thus, there exists distances between the first wall and second wall that are 100%, 120%, and 140% of the diameter.).
Regarding claim 25, Faitani discloses the invention as claimed.
Faitani further discloses wherein the one or more gas passages includes at least two apertures (The top and right adjacent instances of Figure 3; 46) having a diameter DH, (Annotated Figure 3; labeled diameter), wherein a distance (The distance between the top and right adjacent instances of Figure 3; 46 along the outer surface of 22) between a first aperture (The top instance of Figure 3; 46) and a second aperture (The right adjacent instance of 46 with respect to the top instance of Figure 3; 46) closest to the first aperture is between DH and 20DH (The distance between the two apertures is greater than the diameter, but less than 20 times the diameter).
Regarding claim 27, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the collar.
The claimed phrase “slidingly received” is being treated as a product-by-process limitation; that is made from sliding. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 29, Faitani discloses the invention as claimed.
Faitani further discloses wherein the outlet of each of the one or more gas passages has a sweep angle (The angle between Annotated Figure 3; labeled central axis and tangent) of less than 45° between a tangent (There exists at least one tangent of a surface of the second wall that forms an angle of less than 45 degrees with the central axis of the gas passage.  One example is shown as Annotated Figure 3; labeled tangent) to a surface (The surface of the second wall) of the second wall and a central axis (Annotated Figure 3; labeled central axis) of the outlet of each of the one or more gas passages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faitani in view of Butler et al (US 5463864) (Please note that these rejections are a second interpretation of claim 8 and 27 where the product-by-process limitations are given patentable weight)
Regarding claim 8, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the fuel nozzle collar.
Faitani does not disclose wherein the fuel nozzle is slidingly received within the opening.
However, Butler teaches a fuel nozzle (Figure 2; 90) slidably (Column 3, line 24-33) received within an opening (The opening in Figure 2; 105 for 90) in a fuel nozzle collar (Figure 2; 105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Faintani wherein the fuel nozzle is slidingly received within the opening as taught by and suggested by Butler because it has been held that applying (The modification has the fuel nozzle slidingly received within the opening) 
Regarding claim 27, Faitani discloses the invention as claimed.
Faitani further discloses wherein the fuel nozzle is received within an opening (The opening in Figure 2; 22 for Annotated Figure 2; labeled nozzle) in the collar.
Faitani does not disclose wherein the fuel nozzle is slidingly received within the opening.
However, Butler teaches a gas turbine engine (The gas turbine engine having the gas turbine engine combustor of Column 1, line 7-9) comprising: 
a fuel nozzle (Figure 2; 90) slidably (Column 3, line 24-33) received within an opening (The opening in Figure 2; 105 for 90) in a fuel nozzle collar (Figure 2; 105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Faintani wherein the fuel nozzle is slidingly received within the opening as taught by and suggested by Butler because it has been held that applying a known technique, in this case Butler’s insertion of the fuel nozzle into the fuel nozzle collar according to the steps described immediately above, to a known device, in this case, Faitani’s fuel nozzle assembly, ready for improvement to yield predictable results, in this case assembling the fuel nozzle and fuel nozzle collar, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the fuel nozzle slidingly received within the opening).

Claim 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faitani in view of Faucher et al (US 4418543).

    PNG
    media_image2.png
    552
    707
    media_image2.png
    Greyscale

Annotated Figure of Faucher et al (US 4418543)


Regarding claim 9, Faitani discloses the invention as claimed.
Faitani further discloses wherein the open end of the slot comprises a junction (Annotated Figure 2; labeled junction) between the first wall and a third wall (Annotated Figure 2; labeled third wall) of a combustion chamber end (The third wall is part of a combustion chamber end of the fuel nozzle assembly) of the fuel nozzle assembly.
Faitani does not disclose at least one rounded corner formed at the junction.
However, Faucher teaches a fuel nozzle assembly (Figure) comprising: 
a fuel nozzle (Figure; 20 and 50) having a tip (The right end of Figure; 20 and 50) for outputting a flow of fuel (The flow of fuel from the nozzle); 
(Figure; 26) extending around the fuel nozzle about a central axis (The central axis of the fuel nozzle) of the fuel nozzle; 
an annular slot (The slot between Figure; 26 and 50) radially between a first wall (Annotated Figure; labeled first wall) defined by the collar and a second peripheral wall (The wall defined by Figure; 50) defined by the fuel nozzle relative to the central axis, the first wall and second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure; labeled open end) to a closed end (The left end of the slot) at an opposition end of the open end, a slot outlet (Figure; 36) of the slot; 
one or more gas passages (Figure; 28) extending through the first wall, each of the one or more gas passages having an outlet (The outlet of Figure; 28) communicating with the annular slot, the outlet of each of the one or more gas passages directed toward the second peripheral wall, the outlet of each of the one or more gas passages located on the first wall spaced away from the closed end, the outlet of each of the one or more gas passages defining an exit flow axis (The exit flow axis which is coincident with the central axis of Figure; 28) intersecting the second peripheral wall;
wherein the open end of the slot comprises at least one rounded corner (Annotated Figure; rounded corner) formed at a junction between the first wall and a third wall (Annotated Figure; labeled third wall).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Faitani wherein at least one rounded corner is formed at the junction as taught by and suggested by Faucher because it has been held that applying a known technique, in this case Faucher’s use of a rounded corner according to the steps described immediately above, to a known device, in this case, Faitani’s fuel nozzle collar, ready for improvement to yield predictable results, in this case reducing stresses, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has a rounded corner at the junction).
Regarding claim 28, Faitani discloses the invention as claimed.
Faitani further discloses wherein the open end of the slot comprises a junction (Annotated Figure 2; labeled junction) between the first wall and a third wall (Annotated Figure 2; labeled third wall) of a combustion chamber end (The third wall is part of a combustion chamber end of the collar) of the collar.
Faitani does not disclose at least one rounded corner formed at the junction.
However, Faucher teaches a gas turbine engine (Column 1, line 26-30) comprising: 
a fuel nozzle (Figure; 20 and 50) having a tip (The right end of Figure; 20 and 50) for outputting a flow of fuel (The flow of fuel from the nozzle);
a collar (Figure; 26) extending around the fuel nozzle about a central axis (The central axis of the fuel nozzle) of the fuel nozzle; 
a slot (The slot between Figure; 26 and 50) radially between a first wall (Annotated Figure; labeled first wall) defined by the collar and a second peripheral wall (The wall defined by Figure; 50) defined by the fuel nozzle, the first wall and the second peripheral wall extending from an open end (The portion of the slot to the right of Annotated Figure; labeled open end) to a closed end (The left end of the slot) of the slot, a slot outlet (Figure; 36) of the slot; and 
one or more gas passages (Figure; 28) extending through the first wall, each gas passage having an outlet (The outlet of Figure; 28) into the slot, the outlet of each of the one or more gas passages having an exit flow axis (The exit flow axis which is coincident with the central axis of Figure; 28) directed against and intersecting the second wall and spaced away from the closed end;
wherein the open end of the slot comprises at least one rounded corner (Annotated Figure; rounded corner) formed at a junction between the first wall and a wall (Annotated Figure; labeled third wall).
(The modification has a rounded corner at the junction).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,11 and 20-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamoi et al (US 20180031243) shows in Figure 2 a rounded corner 22b at a junction between a first wall 22a and a second wall 22c.
Patel et al (US  20090000303) shows in FIgure 2 a rounded corner at a junction between a first wall 44 and a second wall 42.
Butler et al (US 5419115) shows in Figure 4A a rounder corner at a junction between a first wall 68 and a second wall 66.
Mery et al (US 20170363290) teaches a fuel nozzle is slidingly received within an opening in a fuel nozzle collar in Paragraph 0005 and Figure 3.

Suliga (US 4870818) teaches a fuel nozzle is slidingly received within an opening in a fuel nozzle collar in Column 3; lines 30-40).
Wadayama (US 20160377294) teaches in Paragraph 0039 that a fillet or rounded corner reduces stresses.
Tangirala et al (US 20150323184) teaches in Paragraph 0038 that rounded corners reduce stresses.
Niggemeier et al (US 20160356222) teaches in Paragraph 0043 that a fillet or rounded corner reduces stresses.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EDWIN KANG/Primary Examiner, Art Unit 3741